DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .





Response to Amendment
Received 02/09/2022

	Claim(s) 10-25 are pending.
	Claim(s) 10-12, 14-16, and 19-22 have been amended.
Claim(s) 1-10 have been cancelled.
Claim(s) 23-25 have been added.	
The objections to the Abstract have been withdrawn in view of the amendments received on 02/09/2022.
The 35 U.S.C § 103 rejection to claim(s) 10-25 have been fully considered in view of the amendments received on 02/09/2022 and are fully addressed in the prior art rejection below.


Response to Arguments
Received 02/09/2022


Regarding independent claim(s) 10 and 19:

Applicant’s arguments (Remarks, Page 12: ¶ 4 to Page 13: ¶ 2), filed 02/09/2022, with respect to the rejection(s) of claim(s) 10 and 19 under 35 U.S.C § 103 have been fully considered and are persuasive. Wherein, Harrison (US PGPUB No. 20080150911 A1) fails to teach the newly amended subject matter regarding a free-standing wall for a temporary structure, use of a scanner, and three-dimensional topology rendering. Therefore, the rejection has been withdrawn, necessitated by Applicant's amendments. However, upon further consideration, a new ground(s) of rejection is made in view of Truong (US Patent No. 6855062 B1) and further in view of Nishikawa et al. (US PGPUB No. 20060266135 A1).

Applicant’s arguments (Remarks, Page 13: ¶ 3 to Page 14: ¶ 3), filed 02/09/2022, with respect to the rejection(s) of claim(s) 10 and 19 under 35 U.S.C § 103 have been fully considered and are persuasive. Wherein, Custy (US Patent No. 7245292 B1), Chen et al. (US PGPUB No. 20180174487 A1), and Koizumi (US Patent No. 6700563 B1) also fails to teach the newly amended subject matter regarding a free-standing wall for a temporary structure, use of a scanner, and three-dimensional topology rendering. Therefore, the rejection has been withdrawn, necessitated by Applicant's amendments. However, upon further consideration, a new ground(s) of rejection is made in view of the prior art as mentioned above.

Applicant’s arguments (Remarks, Page 15: ¶ 1), filed 02/09/2022, with respect to the rejection(s) of claim(s) 10 and 19 under 35 U.S.C § 103 have been fully considered and are persuasive. Wherein, Truong (US Patent No. 6855062 B1) fails to explicitly teach the newly amended subject matter regarding three-dimensional topology rendering of a real environment. Therefore, the rejection has been withdrawn, necessitated by Applicant's amendments. However, upon further consideration, a new ground(s) of rejection is made in view of the prior art as mentioned above.

Applicant’s arguments (Remarks, Page 15: ¶ 2 to Page 16: ¶ 3), filed 02/09/2022, with respect to the rejection(s) of claim(s) 10 and 19 under 35 U.S.C § 103 have been fully considered and are persuasive. Wherein, Cornacchio et al. (US PGPUB No. 8337440 B2), Kravtson (US Patent No. 6462840 B1), and Horovitz et al. (US PGPUB No. 20160225137 A1) also fails to teach the newly amended subject matter regarding a free-standing wall for a temporary structure. Therefore, the rejection has been withdrawn, necessitated by Applicant's amendments. However, upon further consideration, a new ground(s) of rejection is made in view of the prior art as mentioned above.


Regarding dependent claims 11-18 and 20-25:

Applicant’s arguments (Remarks Page 16: ¶ 4 to Page 17: ¶ 2), filed 02/09/2022, with respect to the rejection(s) of claim(s) 11-18 and 20-25 under 35 U.S.C § 103 have been fully considered and are persuasive due the dependency upon claims 10 and 19 respectively. Therefore, the rejection has been withdrawn, necessitated by Applicant's amendments. However, upon further consideration, a new ground(s) of rejection is made in view of the prior art as mentioned above.



Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  







Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 10-14 and 16-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Truong, US Patent No. 6855062 B1, hereinafter Truong, and further in view of Nishikawa et al., US PGPUB No. 20060266135 A1, hereinafter Nishikawa.

Regarding claim 10, Truong discloses a scalable, modular system for generating a free-standing wall for a temporary structure (Truong; a scalable - modular system [Col. 10, line 18-55], as illustrated within Fig. 11, for generating a free-standing wall for a dynamic/temporary structure [Col. 6, line 48 to Col. 7, line 4, Col. 7, lines 22-43, and Col. 9, line 65 to Col. 10, line 17], as illustrated within Fig. 3), the system comprising:
a platform comprising a plurality of columns configured in an array, each column comprising a first end and a second end (Truong; a platform comprising a plurality of columns configured in an array, each column comprising a top (i.e. 1st end) and a bottom (i.e. 2nd end) [Col. 7, lines 15-43 and Col. 8, lines 7-40], as illustrated within Fig. 3 and Fig. 5); 
a plurality of actuators (Truong; a plurality of actuators/hydraulic-lifts [Col. 7, lines 15-43], as illustrated within Fig. 3), an actuator of the plurality of actuators in mechanical connection with a column (Truong; an actuator/hydraulic-lift of the plurality of actuators/hydraulic-lifts in mechanical connection with a column [Col. 7, lines 15-43 and Col. 8, lines 7-40], as illustrated within Fig. 3 and Fig. 5), the actuator configured to cause the column to extend and retract so as to form at least a portion of a free-standing wall for a temporary structure (Truong; the actuator/hydraulic-lift configured to cause the column to extend and retract so as to form at least a portion of a free-standing wall for a dynamic/temporary structure [Col. 7, lines 15-43 and Col. 8, lines 7-40], as illustrated within Fig. 3 and Fig. 5; moreover, the hydraulic lift(s) are positioned so that the steel columns form a wall as oppose to a floor [Col. 7, line 44 to Col. 8, line 6], as illustrated within Fig. 4); 
a computer device configured to generate a grid of the platform (Truong; a computer device, as depicted within Fig. 11, configured to generate a grid/pattern of the platform [Col. 9, lines 1-28 and Col. 10, lines 46-55], as illustrated within Fig. 7), wherein a position of each column in the array corresponds to a column coordinate point (Truong; a position of each column in the array corresponds to a column coordinate point [Col. 7, line 44 to Col. 8, line 6 and Col. 9, lines 1-28], as illustrated within Fig. 4 and Fig. 7); and 
wherein the computer device causes the plurality of actuators to actuate in accordance with the 3D topology pattern to cause the plurality of columns form the free-standing wall of the temporary structure (Truong; the computer device, as addressed above, causes the plurality of actuators/hydraulic-lifts to actuate in accordance with the 3D topology pattern to cause the plurality of columns form the free-standing wall of the dynamic/temporary structure [Col. 7, lines 15-21 and lines 44-52, and Col. 9, lines 1-28], as illustrated within Figs. 3 and 4 and Fig. 7).
Truong fails to disclose a computer device configured to generate a virtual grid of the platform;
a scanner configured to generate a 3-dimensional (3D) topology rendering of a real structure environment, the 3D topology rendering comprising real coordinate points of a real object of the real structure environment; 
wherein the computer device co-registers the real structure environment coordinate points of the 3D topology rendering to the column coordinate points of the virtual grid; and 
wherein the computer device causes the plurality of actuators to actuate in accordance with the 3D topology rendering to cause the plurality of columns form the free-standing object of the temporary structure as at least a portion of an extended reality of the real structure environment.
However, Nishikawa teaches a computer device configured to generate a virtual grid of the platform (Nishikawa; a computer/control device [¶ 0033 and ¶ 0041-0042], as depicted within Fig. 1, configured to generate a digital/virtual (projection pattern/surface according to a) grid of the platform [¶ 0039-0040], as illustrated within Figs. 4 and 5; wherein, 3D shape information is according to the pin matrix [¶ 0034-0036]), wherein a position of each column in the array corresponds to a column coordinate point (Nishikawa; a position of each column in the array corresponds to a column coordinate point [¶ 0035-0036 and ¶ 0042-0043]);
a scanner configured to generate a 3-dimensional (3D) topology rendering of a real structure environment (Nishikawa; a scanner/camera configured to generate a 3D topology/model rendering (i.e. texture image projection) [¶ 0038-0039] of a real structure environment [¶ 0045-0046], as illustrated within Figs. 7B and 8B; moreover, CAD data [¶ 0041]), the 3D topology rendering comprising real Nishikawa; the 3D topology rendering (i.e. texture image projection) comprising implicit real coordinate points [¶ 0040-0043] of a real object of the real structure environment [¶ 0045-0046], as illustrated within Figs. 7A-8B);
wherein the computer device co-registers the real structure environment coordinate points of the 3D topology rendering to the column coordinate points of the virtual grid (Nishikawa; the computer/control device, as addressed above, co-registers/maps the real structure environment coordinate points of the 3D topology/model rendering (i.e. texture image projection) [¶ 0040 and ¶ 0042-0043] to the column coordinate points of the texture image (i.e. virtual grid) [¶ 0033-0035 and ¶ 0042]; moreover, surface texture images [¶ 0038] and projection onto a model [¶ 0039-0041] based on the capture of an actual/real object [¶ 0045-0046]); and
wherein the computer device causes the plurality of actuators to actuate in accordance with the 3D topology rendering to cause the plurality of columns form the free-standing object of the temporary structure as at least a portion of an extended reality of the real structure environment (Nishikawa; the computer device, as addressed above, causes the plurality of adjustable prisms (i.e. actuators) to actuate in accordance with the 3D topology/model rendering (i.e. texture image projection) to cause the plurality of columns form the free-standing object of the dynamic/temporary structure [¶ 0040 and ¶ 0042-0043] as at least a portion of an extended reality of the real structure environment [¶ 0034-0036 and ¶ 0045-0046], as illustrated within Fig. 1 and Figs. 7A-8B; moreover, displaying a 3D shape with a plurality of pins arranges the plurality of pins each having an actuator for vertically sliding the pin in a matrix and vertically moves the plurality of pins by control of a computer, thereby displaying the 3D shape [¶ 0008-0011]). 
Truong and Nishikawa are considered to be analogous art because both pertain to generating and/or managing data in relation with providing volume data to a user, wherein one or more computerized unit generate a visualization.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Truong, to incorporate a computer device configured to generate a virtual grid of the platform, wherein a position of each column in the array corresponds to a column coordinate point; a scanner configured to generate a 3-dimensional (3D) topology rendering of a real structure environment, the 3D topology rendering comprising real coordinate points of a real object of the real structure environment; wherein the computer device co-registers the real structure environment coordinate points of the 3D topology rendering to the column coordinate points of the virtual grid; and wherein the computer device causes the plurality of actuators to actuate in accordance with the 3D topology rendering to cause the plurality of columns form the free-standing object of the temporary structure as at least a portion of an extended reality of the real structure environment (as taught by Nishikawa), in order to provide three-dimensional volumetric display that allows for a more illustrative collaboration of information and/or reduced eyestrain/eye-fatigue associated with stereoscopic imaging (Nishikawa; [¶ 0002, ¶ 0004, and ¶ 0006-0008]).

Regarding claim 11, Truong in view of Nishikawa further discloses the system recited in claim 10, wherein the plurality of columns form a plurality of free-standing walls for the temporary structure (Truong; the plurality of columns form a plurality of free-standing walls for the dynamic/temporary structure [Col. 6, line 48 to Col. 7, line 4, Col. 7, lines 22-43, and Col. 9, line 65 to Col. 10, line 17], as illustrated within Fig. 3).

Regarding claim 12, Truong in view of Nishikawa further discloses the system recited in claim 10, wherein the computer device causes the plurality of actuators to actuate in accordance with the 3D topology rendering to form any one or combination of a prop, a window opening, or a door opening for the extended reality (Nishikawa; the computer device, as addressed within parent claim(s), causes the plurality of adjustable prisms (i.e. actuators) to actuate in accordance with the 3D topology/model rendering (i.e. texture image projection) to form a prop for the extended reality [¶ 0036, ¶ 0040, and ¶ 0042-0043]; moreover, surface texture images [¶ 0038] and projection onto a model [¶ 0039-0041] based on the capture of an actual/real object [¶ 0045-0046]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Truong as modified by Nishikawa, to incorporate the computer device causes the plurality of actuators to actuate in accordance with the 3D topology rendering to form any one or combination of a prop, a window opening, or a door opening for the extended reality (as taught by Nishikawa), in order to provide three-dimensional volumetric display that allows for a more illustrative collaboration of information and/or reduced eyestrain/eye-fatigue associated with stereoscopic imaging (Nishikawa; [¶ 0002, ¶ 0004, and ¶ 0006-0008]).

Regarding claim 13, Truong in view of Nishikawa further discloses the system recited in claim 10, wherein the second ends of the columns of the platform are configured to provide a walking surface for users (Truong; the bottoms (i.e. 2nd ends) of the columns of the platform are configured to provide a floor (i.e. walking surface) for users [Col. 7, lines 15-52 and Col. 8, lines 7-18], as illustrated within Figs. 3-5).  

Regarding claim 14, Truong in view of Nishikawa further discloses the system recited in claim 13, wherein the computer device causes the plurality of actuators to actuate in accordance with the 3D topology pattern to form a floor surface and/or a staircase (Truong; the computer device, as addressed within the parent claim(s), causes the plurality of actuators/hydraulic-lifts to actuate (in a lowered position) in accordance with the 3D topology pattern to form a floor surface [Col. 7, lines 15-52 and Col. 8, lines 7-18], as illustrated within Figs. 3-5; moreover, columns are kept stable by the floor grid [Col. 8, lines 41-46] and involve two portions [Col. 9, lines 29-37], as illustrated within Fig. 8).
Nishikawa further teaches the computer device causes the plurality of actuators to actuate in accordance with the 3D topology rendering to form an object surface (Nishikawa; the computer device, as addressed within the parent claim(s), causes the plurality of adjustable prisms (i.e. actuators) to actuate in accordance with the 3D topology rendering (i.e. texture image projection) to form an object surface [¶ 0036, ¶ 0040, and ¶ 0042-0043]; moreover, surface texture images [¶ 0038] and projection onto a model [¶ 0039-0041] based on the capture of an actual/real object [¶ 0045-0046]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Truong as modified by Nishikawa, to incorporate the computer device causes the plurality of actuators to actuate in accordance with the 3D topology rendering to form an object surface (as taught by Nishikawa), in order to provide three-dimensional volumetric display that allows for a more illustrative collaboration of information and/or reduced eyestrain/eye-fatigue associated with stereoscopic imaging (Nishikawa; [¶ 0002, ¶ 0004, and ¶ 0006-0008]).

Regarding claim 16, Truong in view of Nishikawa further discloses the system recited in claim 10, wherein a second end of a column (Truong; a 2nd end of a column [Col. 7, lines 15-52 and Col. 8, lines 7-18], as illustrated within Figs. 3-5; moreover, a column involves two portions [Col. 9, lines 29-37], as illustrated within Fig. 8) includes: 
a static cap; or 
a dynamic cap (Truong; a second end of a column, as addressed above, includes a dynamic/movable cap portion [Col. 9, lines 29-37], as illustrated within Fig. 8). 

Regarding claim 17, Truong in view of Nishikawa further discloses the system recited in claim 10, wherein at least one actuator comprises a safety stop configured to prevent movement of the column (Truong; at least one actuator/hydraulic-lift comprises an implicit safety stop configured to prevent movement of the column, given the fully lowered position [Col. 8, lines 41-46, Col. 9, lines 29-58, and Col. 10, lines 19-25]; moreover, columns are not raised, the lift is at its lowest height and the columns safely serve as the floor [Col. 7, lines 44-52]).  

Regarding claim 18, Truong in view of Nishikawa further discloses the system recited in claim 10, further comprising at least one sensor (Nishikawa; at least one sensor/camera [¶ 0045-0046]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Truong as modified by Nishikawa, to incorporate at least one sensor (as taught by Nishikawa), in order to provide three-dimensional volumetric display that allows for a more illustrative collaboration of information and/or reduced eyestrain/eye-fatigue associated with stereoscopic imaging (Nishikawa; [¶ 0002, ¶ 0004, and ¶ 0006-0008]).

Regarding claim 24, Truong in view of Nishikawa further discloses the system recited in claim 10, wherein the plurality of columns comprises an array of vertically, horizontal, or any angle there-between orientated columns arranged in a side-by-side configuration (Truong; the plurality of columns comprises an array of vertically, horizontal, or any angle there-between orientated columns arranged in a side-by-side configuration [Col. 3, lines 15-52 and Col. 8, lines 41-46], as illustrated within Fig. 3 and Fig. 6).  

Regarding claim 19, the rejection of claim 19 is addressed within the rejection of claim 10, due to the similarities claim 19 and claim 10 share, therefore refer to the rejection of claim 10 regarding the rejection of claim 19; however, the subject matter/limitations not addressed by claim 10 is/are addressed below.
Truong discloses a method of generating an extended reality of a real structure environment (Truong; a method of generating an implicitly extended/enhanced reality of a real structure environment [Col. 7, lines 15-52, Col. 9, lines 1-7, and Col. 11, line 47-55]).
(further refer to the rejection of claim 10)
 
Regarding claim 20, Truong in view of Nishikawa further discloses the method recited in claim 19, further comprising causing the plurality of columns to move to generate a plurality of free-standing walls (Truong; causing the plurality of columns to move to generate a plurality of free-standing walls [Col. 7, lines 15-52 and Col. 9, lines 1-7]).  

Regarding claim 21, the rejection of claim 21 is addressed within the rejection of claim 12, due to the similarities claim 21 and claim 12 share, therefore refer to the rejection of claim 12 regarding the rejection of claim 21.

Regarding claim 22, the rejection of claim 22 is addressed within the rejection of claim 14, due to the similarities claim 22 and claim 14 share, therefore refer to the rejection of claim 14 regarding the rejection of claim 22.

Regarding claim 23, Truong in view of Nishikawa further discloses the method recited in claim 19, further comprising:
adjusting a length of any one or combination of the columns while users are within the temporary structure (Truong; adjusting a length of any one or combination of the columns [Col. 7, lines 15-43 and Col. 9, 1-7] while users are within the dynamic/temporary structure [Col. 10, line 47 to 67 and Col. 12, line 57, and Col. 13, lines 23-30]).  

Regarding claim 25, the rejection of claim 25 is addressed within the rejection of claim 24, due to the similarities claim 25 and claim 24 share, therefore refer to the rejection of claim 24 regarding the rejection of claim 25.


Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Truong in view of Nishikawa as applied to claim(s) 10 above, and further in view of Fathi et al., US PGPUB No. 20170220887 A1, hereinafter Fathi.

	
Regarding claim 15, Truong in view of Nishikawa further discloses the system recited in claim 10, the scanner (Nishikawa; the scanner/camera [¶ 0045-0046]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Truong as modified by Nishikawa, to incorporate the sensor (as taught by Nishikawa), in order to provide three-dimensional volumetric display that allows for a more illustrative collaboration of information and/or reduced eyestrain/eye-fatigue associated with stereoscopic imaging (Nishikawa; [¶ 0002, ¶ 0004, and ¶ 0006-0008]).
Truong as modified by Nishikawa fails to disclose the scanner is any one or combination of a LASER scanner, a LIDAR scanner, a RADAR scanner, or a SONAR scanner.
However, Fathi teaches the scanner is any one or combination of a LASER scanner, a LIDAR scanner, a RADAR scanner, or a SONAR scanner (Fathi; the scanner is a LASER scanner [¶ 0124-0126]).
Truong in view of Nishikawa and Fathi are considered to be analogous art because they pertain to generating and/or managing data in relation with providing imaging data to a user, wherein one or more computerized unit generate a topology/volume structure.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Truong as modified by Nishikawa, to incorporate the scanner is any one or combination of a LASER scanner, a LIDAR scanner, a RADAR scanner, or a SONAR scanner (as taught by Fathi), in order to provide efficient identification and information of one or more objects of interest (Fathi; [¶ 0004-0007]).





Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of Reference Cited for a listing of analogous art.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles Lloyd Beard whose telephone number is (571)272-5735. The examiner can normally be reached Monday - Friday, 8:00 AM - 5: 00 PM, alternate Fridays EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)270-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHARLES LLOYD. BEARD
Primary Examiner
Art Unit 2616



/CHARLES L BEARD/Primary Examiner, Art Unit 2616